PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/359,381
Filing Date: 22 Nov 2016
Appellant(s): Kenthapadi, Krishnaram



__________________
Nathan P. Elder (Reg. No. 55,150)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1, 3, 5-7, 9-11, 13, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (Patent No. US 9,135,573 B1) in view of Bennett et al. (Pub. No. US 2016/0063442 A1) in further view of Kang et al. (Pub. No. US 2015/0025928 A1) in further view of Purohit et al. (Pub. No. US 2014/0279798 A1).
(2) Response to Argument
Appellant argues that “…Purohit does not describe or suggest “detecting that an editing session has been commenced…Purohit implies that an interaction with a previous edit is detected…0102 is silent as to what is specifically meant by “interact[ing] with the edit in some way”…one can safely presume that interacting with an edit, as set forth in paragraph 0102, means hovering a mouse or pointer device over the edit.” (page 9).  This is not correct as [0102] of Purohit is not silent regarding what an interaction with an edit represents.  [0102] clearly states that … other users can then provide subsequent edits to the same document, for clarification, more detailed information, and the like.” and does not indicate any type of limit to the number or type of edits.  One of ordinary skill in the art would understand that this can be interpreted as a subsequent edit being made to a previously edited document, therefore the during an editing session.  
	Appellant argues that “A person of ordinary skill in the art will immediately recognize that “Wikipedia,” referenced in paragraph 0102 of Purohit…is not an electronic slideshow. Editing a document, in the context of Wikipedia, is not the same as editing an electronic slideshow, as described and claimed by Applicants.” (pages 9-10).  Examiner did not claim that one of ordinary skill in the art would consider a Wikipedia article to be the same thing as a slideshow, but did explain that type of document being edited (slideshow or Wikipedia page) is interchangeable in the scope of the claims.  Claiming a “slideshow” is merely indicating a specific type of document and the commencing of an editing session would not be significantly altered by the type of document being editing in the scope of the claims.  Examiner provided this analysis in the office action, but Appellant has not addressed it in the remarks/arguments.  The invention described by Purohit (along with the other combined references) would perform in the same manner even if the Wikipedia page (or any other type of document) were replaced by a “slideshow”.  Contrary to Appellant’s remarks, Appellant’s claims do not specifically describe or claim the editing of a slideshow in a manner that would differentiate it from any other type of document (page 9, “…is not the same as editing an electronic slideshow, as described and claimed…”).  The “slideshow” in the claims is merely a label to specify a type of presentation and the performance of the steps/elements is not necessarily specific to that type of presentation (see office action mailed 12/11/2020, “…Examiner asserts that the data identifying the type of electronic presentation document is simply a label for presentation and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of electronic presentation or electronic document) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability…”).
	Appellant also states in the footnote on pages 9-10, “The Wikipedia entry for “slide show” states in part: “A slide show is a presentation of a series of still images on a projection screen or electronic display device, typically in a prearranged sequence. The changes may be automatic and at regular intervals or they may be manually controlled by a presenter or the viewer. Slide shows originally consisted of a series of individual photographic slides projected onto a screen with a slide projector. When referring to the video or computer-based visual equivalent, in which the slides are not individual physical objects, the term is often written as one word, slideshow.”.  Appellant appears to be reading additional material into the claim that is not present in the claims as written.  The slideshow in appellant’s claims is merely the presentation document being edited.  The manner in which it is used outside of the editing (the manner of display, etc.) is not relevant to the scope of the claims.  The Wikipedia article for slideshows (accessed by Examiner on 9/6/2021), also describes web-based slideshows, which “A Web-based slideshow is a slide show which can be played (viewed or presented) using a web browser…Others offer templates allowing the slide show to be easily edited and changed.”).  The manner in which the slideshow is displayed (series of objects, etc.) has no bearing on the scope of the claimed invention including the ability to edit and how profiles are selected.
Appellant argues that “…paragraphs 0011 and 0037 [of Purohit] describe how various sources of information may be used to characterize a user. However, these paragraphs do not describe or suggest determining a set of skills associated with an electronic slideshow, based on the content of the electronic slideshow.” (page 10).  Appellant argues mainly in regards to [0011] and [0037] which were provided as additional information.  However, the rejection relies on [0102]-[0109], which discusses the determining of skills associated with content of a document/presentation in more detail.  Purohit discloses the determination of expertise of a user who edits content in the document.  The determination of expertise is done in regards expertise related to the content that the user edited in order to provide credibility to the edits/users (see at least Purohit, [0102]).  Therefore, the skills determined and verified for the user represent the skills needed to make credible edits for the document (“expertise” related to the content of the document).  At least [0104] and [0105] in Purohit provide examples of data sources from which skills data related to the content can be determined (“…information sources include badges, structured knowledge bases, occupational data sources, employee data sources…user profile data…occupational knowledge bases…”).  Appellant subsequently argues that in [0104], “Purohit does not describe or suggest determining a set of skills associated with an electronic slideshow, but instead, Purohit describes analyzing information sources to obtain summary information about users/people.” (pages 10-11).  However, the data that is used to compute summary is the data from the users that is used to determine expertise (skills) and to make selections of user summaries to recommend in relation to content (see at least [0108], also discussed below).  The data is not simply collected, summarized, and a summary displayed.  The calculated user summary assists in verifying that a user has the skills related to the content in the document to which they are associated (as discussed above) and that data is also presented to the subsequent user indicating professionals who possess those skills/expertise.  
Appellant argues that “Applicants’ claim 1 involves selecting member profiles using the set of skills associated with the electronic slideshow. Specifically, the skills associated with the slideshow are used in conjunction with the inverted index to identify the candidate member profiles, as the index maps skills to member profiles.  The Office Action admits that the above-quoted claim element is not described in Rodriguez, Bennet or Kang, but instead, the Office Action asserts the above-quoted claim element is described in Purohit at paragraphs 0102 -0109.” (page 11).  This argument is misleading because, although the office action does rely on Purohit to show selecting one or more candidate member profiles using the set of skills associated with the electronic [Document], this is rejected as part of the steps related to the recommendation being made for skills in the content of a document for which an editing session has been commenced.  Contrary to Appellant’s remarks, Examiner does not admit that Rodriguez/Benent/Kang fails to show “…selecting member profiles using the set of skills associated with the electronic slideshow. Specifically, the skills associated with the slideshow are used in conjunction with the inverted index to identify the candidate member profiles, as the index maps skills to member profiles.”, but rather only admits that Rodriguez/Benent/Kang does not show the steps for determining a recommendation for skills in a document being performed for an editing session that has been commenced.  The elements rejected by Purohit represent elements performed once an editing session has been commenced and can incorporate and/or be used in conjunction with elements from the other cited references when the inventions are combined. 
In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Appellant is reminded that the features of Purohit are not cited alone, but are combined with other references to include further claimed material regarding how candidate profiles are analyzed and selected.  Those additional references and combinations have not been addressed or argued by Appellant.  
Appellant argues that “…the specific user summary is selected based on an existing relationship between the user and the portion of the document that the user previously edited. The user summary is not selected on the basis of the subject matter of the content of the document indicating specific skills possessed by the user. Instead, the user summary is shown for the user who performed the edit, irrespective of the skills associated with the content of the document and irrespective of whether the user actually possesses skills of any kind.” (page 11).  As discussed above, the user relationship with the previously edited material includes data regarding their skill with the subject matter/content and is not “irrespective” of the skills associated with the content. Additionally, a single summary is not necessarily selected based on that user specifically making an edit.  [0108] clearly discloses “…an expertise summary is selected from the candidate expertise summaries based on the completeness…”.  Throughout the reference, it discusses the selection of a user summary (representing profile data) from among multiple candidate summaries.  The summaries are selected from among candidates based on data showing expertise (i.e. skills).  Appellant has not addressed this material.  Purohit discusses this multiple times in the reference and is not limited strictly to the cited paragraphs (see also [0009]; [0010]; [0042]; [0044], and multiple other places throughout the reference).  Appellant is reminded to review the reference as a whole and not just the specific items cited by Examiner.
Also, as discussed above, Appellant ignores the combined references which provide further material regarding the identification and selection of profiles based on skills related to content.
Summary of subject matter in Purohit: Purohit discloses a method/system that allows users to edit a document (“commence” an editing session).  During that editing session, summaries (similar to social network data) can be recommended to a user in regards to specific content in the document.  The recommended summaries are selected based on the data collected for a user that represents their expertise related to the content (the expertise data indicating skills related to the content).
This material is combined with Rodriguez, which discloses the maintaining of an inverted index that maps skills to persons associated with a company (associated with a database and social network service) and uses the index to select candidates (by selecting profiles associated with persons) for skills associated with an electronic document using the person/skill index  The combination also includes Bennet, which discloses accessing a corporate graph of profiles associated with users professionally engaged with the company (the graph representing connections between the user profiles).  The corporate graph accessing of Bennet would work in conjunction with the selecting of candidate profiles in Rodriguez by using the types of connection data that would be found in the social network of Rodriguez (data in the social network and database of Rodriguez would represent data that could be used to create the “corporate graph” in Bennet since the corporate graph is simply a social network limited to user associated with a specific organization).  That social network/corporate graph data can then be used to limit the selection of profiles related to a skill to those profiles that are connected to the company.  Additionally, the combination includes Kang, which discloses the use of relevance values for selecting a set of profiles in a social/professional graph, which could be applied to the corporate graph in Rodrigues/Bennet (“corporate graph” representing a type of social/professional graph).  These relevance values can also be combined with the selection process of Purohit in which the users with the most expertise are selected.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.D.S/Examiner, Art Unit 3629         
September 7, 2021
                                                                                                                                                                                               Conferees:

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        
/GURKANWALJIT SINGH/TQAS 3600 Detailee                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.